Citation Nr: 0816244	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran's bilateral pes planus is manifested by valgus 
deformity of the Achilles tendon that cannot be manually 
corrected, chronic pain on manipulation and use, tenderness 
of the plantar surfaces and Achilles tendon, and some 
indication of swelling.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no more, for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in October 2005 and May 2006 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the veteran to notify the VA of 
any additional evidence that may be helpful to the veteran's 
claim.  

The May 2006 letter also provided the veteran with notice of 
the disability rating regulations and how effective dates are 
assigned.  Further, post-adjudicatory notice, by way of the 
July 2006 statement of the case, informed the veteran of the 
criteria required to warrant an increased disability rating 
for bilateral pes planus, including specific measurements and 
the range of ratings available under the applicable 
diagnostic code.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in October 2005 and 
August 2006 as part of this claim.  38 C.F.R. § 3.159(c) (4).  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002

Increased Rating for Bilateral Plantar Fasciitis and Pes 
Planus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The veteran's bilateral pes planus is currently evaluated as 
10 percent disabling under DC 5276.  Under DC 5276, a 10 
percent disability rating is assigned for moderate bilateral 
or unilateral acquired flatfoot, with weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation and use of the feet.  

A 30 percent disability rating is assigned for severe 
bilateral acquired flatfoot, with objective evidence of 
marked deformity, accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent disability rating is assigned for 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a.

Outpatient treatment records have been reviewed.  
Specifically, in a May 2005 VA podiatry consultation report 
reveals that edema was noted upon examination.  

The veteran underwent a VA examination of his feet in October 
2005.  He reported constant, throbbing, bilateral foot pain, 
stiffness, swelling, heat, fatigability, and lack of 
endurance, with increased discomfort while walking and 
standing.  He also reported that he had shoe inserts which 
helped alleviate the pain.  The examiner noted that that the 
veteran was tender to palpation along the entire medial side 
of the plantar fascia of both feet.  

Upon examination, the veteran had 10 degrees of valgus 
angulation, not correctable by manipulation.  The examiner 
noted that there was no evidence of abnormal weight bearing, 
and no objective evidence of weakness, incoordination, 
fatigue, or lack of endurance.

The veteran underwent another VA examination of his feet in 
August 2006.  He reported severe, throbbing pain in both 
feet.  He also reported experiencing daily flare-ups of pain, 
provoked by standing or walking.  The veteran reported 
weakness of both the ankles and feet, stiffness and swelling 
of the foot, and lack of endurance.  The examiner noted that 
the veteran had shoe inserts but did not wear them to the 
examination.  

Upon examination, the veteran had 10 degrees valgus deviation 
of the Achilles tendon on both feet which could not be 
corrected by manipulation.  Manipulation of the Achilles 
tendon caused pain and discomfort.  He also reported 
tenderness and increased pain along the palpation of the 
plantar fascia on both feet.  The examiner noted that the 
veteran is unable to squat due to the pain in both feet, but 
was able to walk with equal weight bearing on both feet.  The 
examiner noted that there were no abnormal calluses or 
breakdowns on either foot, and no misalignment of the 
forefoot or midfoot on either foot.  
 
At his October 2006 hearing, the veteran testified that his 
feet were twisted out of shape, that his feet swelled, and 
that he frequently experienced painful cramping in both feet.  
He also testified that he wore inserts that did not help with 
the pain.

The objective findings on the August 2006 VA examination 
showed marked valgus deviation of the Achilles tendon that 
could not be manually corrected, painful motion, and 
tenderness.  Moreover, the May 2005 VA treatment record 
indicated that the veteran's feet were swollen, and he has 
repeatedly contended that he experienced swelling.  

Although the veteran does not exhibit all of the findings for 
severe pes planus under DC 5276, the Board finds that the 
overall severity of his bilateral foot disability more 
closely approximates the criteria for a 30 percent 
evaluation.  The evidence does not show marked pronation or 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation, as required for a higher disability 
rating of 50 percent.

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's bilateral 
pes planus is severe and a 30 percent disability rating is 
warranted for the entire relevant time period.  


ORDER

A rating of 30 percent, but no more, for bilateral pes planus 
with plantar fasciitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


